Title: From George Washington to the New York City Committee of Safety, 19 July 1776
From: Washington, George
To: New York City Committee of Safety



Gent[l]emen
Head Quarters New York 19th July 1776

I inclose you Copy of a Resolution of the Provincial Convention of the State of New York dated 16th Instant recommending

it to all the General and Sub-Committees to apprehend and secure all such persons whose going at large at this Critical Time they may deem dangerous to the Safety of the State—As this City is hourly threatned with an Attack from a powerfull Enemy, and as there is too much Reason to apprehend from their Vicinity to this City, and from the Number of suspicious Characters still in it that they may receive Intelligence which may Counteract all my Operations for its defence, I strongly recommend it to you to remove for some time all equivocal and suspicious Characters—This appears to me to be the spirit of the Resolutions of the Provincial Convention and the propriety of it is founded on the Law of self Preservation and Confirmed by the Practice of all Nations in a State of War.
I esteem it my Duty to add my recommendation to that of the Provincial Convention. that if through an Ill timed lenity my Attempts to secure this province should be Baffled, the Blame of it may not be Imputed to my want of Vigilance—I have Inclosed a list of persons represented as dangerous. as I can Only speak from Information, I must rely upon your taking proper Steps with them unless from your better Knowledge you determine them of different Characters than Represented. I am Gentlemen Your Most Obdt Huml. Servant

G. W.

